  Case: 1:18-cv-05587 Document #: 803 Filed: 09/29/20 Page 1 of 4 PageID #:17593




                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION
                                        _
                                          )
U.S. SECURITIES AND EXCHANGE              )
COMMISSION,                               )
                                          )
                        Plaintiff,        )    Civil Action No. 18-CV-5587
                                          )
                 v.                       )    Judge John Z. Lee
                                          )
EQUITYBUILD, INC., et al.,                )    Magistrate Judge Young B. Kim
                                          )
                        Defendants.       )
                                          )

     SEC’S REPLY IN SUPPORT OF RECEIVER’S EIGHTH FEE APPLICATION

       The SEC hereby supports the Receiver’s Eighth Fee Application (ECF No. 778). The

SEC confirms that it has reviewed the Receiver’s invoices, they substantially comply with the

SEC’s billing guidelines, and the SEC approves of their payment. The SEC additionally

incorporates its arguments in support of the Receiver’s earlier fee applications. (See ECF Nos.

526, 606, 622, 705, 797). The SEC likewise incorporates the Receiver’s Combined Response to

Objections to Seventh and Eighth Fee Applications. (ECF No. 800). For these reasons, and

those stated below, the Court should grant the Receiver’s fee application.

       A. The Lenders Repeat their Earlier Objections

       The institutional lenders opposition (ECF No. 792) merely repeats objections they lodged

in opposition to the Receiver’s Seventh fee application. Namely, the lenders: (a) object to the

imposition of a Receiver’s lien, (b) request a delay or holdback of the payment of the Receiver’s

fees, and (c) claim the Receiver’s fees are excessive. (ECF No. 792). The SEC and the Receiver

have specifically responded to each of these objections (ECF Nos. 797, 800), and those

responses continue to show that the lenders’ objections are unavailing.


                                                1
  Case: 1:18-cv-05587 Document #: 803 Filed: 09/29/20 Page 2 of 4 PageID #:17594




       B. Additional Grounds for Granting the Receiver’s Fee Petition

       Beyond the reasons previously cited by the SEC and the Receiver, additional grounds

support granting the fee petition. At the September 23, 2020 hearing, the Court reaffirmed the

importance of the Receiver’s work and his continued benefit to the estate. The Court also ruled

that the Receiver should continue his work administering the claims and priority-dispute

resolution processes. (ECF No. 801). Given the Court’s affirmation of the Receiver’s work and

guidance for the Receiver to continue, the Receiver’s request for a lien – to be paid only by the

“winners” of the priority determination process – is even more warranted. Indeed, it would be

fundamentally unjust to have the Receiver continue his Court-mandated efforts under threat that

he will not be paid for his work.

       Finally, the lenders again attack the Receiver for the amount of his fees and for liquidity

issues facing the Receivership. In response, the Receiver notes that his average legal billing rate

has decreased to within $2 per hour of his lowest billing rate to date (which he achieved during

the prior billing period). (ECF No. 800, p. 18). The Receiver further advised the Court that,

following the Court’s ruling on his rent restoration motion (ECF No. 796) and the sale of

property with significant equity beyond any claimed security interests, in excess of $2.2 million

in unencumbered funds will soon be available to the Receiver and available to pay his general

expenses. (ECF No. 800, p. 19). The Receiver’s billing rates being near their all-time lows and

the Receiver continuing to successfully bring unencumbered funds into the Estate further

demonstrates that he is entitled to be compensated for his efforts.




                                                 2
  Case: 1:18-cv-05587 Document #: 803 Filed: 09/29/20 Page 3 of 4 PageID #:17595




       C. Conclusion

       The Receiver seeks compensation for work he performed and directed, using his

reasonable business judgment, which benefitted the Receivership Estate. His bills reflect his

efforts to both fulfill his Court-imposed mandates and to respond to voluminous motions and

objections by the institutional lenders. Accordingly, the Court should allow the Receiver to be

paid for his efforts, and to continue working for the benefit of the victimized investors and other

creditors.




Dated: September 29, 2020                             Respectfully submitted,

                                                       /s/ Benjamin Hanauer
                                                      Benjamin J. Hanauer (hanauerb@sec.gov)
                                                      Timothy J. Stockwell (stockwellt@sec.gov)
                                                      U.S. Securities and Exchange Commission
                                                      175 West Jackson Blvd., Suite 1450
                                                      Chicago, IL 60604
                                                      Phone: (312) 353-7390
                                                      Facsimile: (312) 353-7398




                                                 3
  Case: 1:18-cv-05587 Document #: 803 Filed: 09/29/20 Page 4 of 4 PageID #:17596




                                CERTIFICATE OF SERVICE

       I hereby certify that I provided service of the foregoing Reply, via ECF filing, to all

counsel of record and Defendant Shaun Cohen, on September 29, 2020. I further certify that I

caused the foregoing Response to be served on Defendant Jerome Cohen, via email at

jerryc@reagan.com.



                                             _/s/ Benjamin Hanauer_______________________
                                             Benjamin J. Hanauer
                                             175 West Jackson Blvd., Suite 1450
                                             Chicago, IL 60604
                                             Phone: (312) 353-7390
                                             Facsimile: (312) 353-7398

                                             One of the Attorneys for Plaintiff




                                                 4
